DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 recites the limitation "the support belly" in lines 1-2, “the union” in line 2, and “the grip” in line 3.  There is insufficient antecedent basis for these limitations in the claim. It is noted claim 3 depends from independent claim 1, whereas a “support belly” is only previously recited in claim 2.
Claim 4 recites the grammatically unclear limitation “being interrupted by a semi-circular housing (6) and continuing until a coupling terminal (7) formed by an inverted U-slot through”. It is not clear what is meant by this limitation.
Claim 5 recites the limitation "its semi-circular housing" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is noted claim 5 depends from independent claim 1, whereas a “semi-circular housing” is only previously recited in claim 4.
Claim 6 recites the limitation "the central threaded hole" in line 4, “the fixing pulley” in line 4, “the walls” in line 6, “the sides” in line 7, and “the U-folded cutting blade” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation "the cutting blade" in lines 1-2, “the two opposite sides” in line 3, “this segment” in line 4, and “the vertical sides” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation "the physical arrangement" in lines 1-2, “the rotation” in line 2, “the fixing pulley” in lines 2-3, and “the opposite direction” in line 4.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US Patent No. 8,277,217 B2).

Regarding claim 1 as best understood, Park et al. discloses a gum graft collector designed to perform the cutting and dissection of an area of donor tissue in graft operations (see col. 1, lines 6-9), said graft collector characterized by being configured as an anatomical handle (130) found in a head (110) of support and fixation of an angled, removable blade (140, 150) (see Figure 2 and col. 3, lines 37-47).
Regarding claim 2 as best understood, Park et al. discloses the handle is an elongated body (see Figure 1), 
anatomical, with a preferably oval profile (see Figure 1), 
which extends to a support belly with sinuous contours (see Figure 1), from which the body remains in curvilinear neck (see Figure 1) incorporating the head (see Figures 1-2 and col. 3, lines 37-47 and col. 4, lines 54-61).  
Regarding claim 4 as best understood, Park et al. discloses a rounded head, that extends downwards (see Figure 1), being interrupted by a semi-circular housing (120) and continuing until a coupling terminal (124) formed by an inverted U-slot through, said semi-circular housing and coupling terminal sharing a central hole (122) (see Figures 1-2 and col. 4, lines 29-37).  
Regarding claim 7 as best understood, Park et al. discloses the cutting blade (140, 150) is a rectangular blade segment provided with cutting edge (141, 151) on the two opposite sides (see Figure 4), this segment being folded in two points at 90º, resulting in a three-part blade, equal or not, with a folded horizontal base bounded by the vertical sides (see Figure 4 and col. 5, lines 4-27).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., further in view of Paquette (US Patent No. 3,688,407).

Regarding claim 3 as best understood, it is noted Park et al. does not specifically teach the support belly and the union of the body with the head receive a pattern of reentrant ribbings to aid the grip. However, Paquette teaches the support belly and the union of the body with the head receive a pattern of reentrant ribbings to aid the grip (see col. 3, lines 29-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gum graft collector of Park et al. to include the support belly and the union of the body with the head receive a pattern of reentrant ribbings to aid the grip, as disclosed in Paquette, so as to provide a gripping surface (see Paquette: col. 3, lines 29-31).

Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., further in view of Dority et al. (US Patent No. 6,887,250 B1).

Regarding claim 5 as best understood, it is noted Park et al. does not specifically teach head receives in its semi-circular housing a fixing sheave with threaded central hole and side ribs, positioned in the housing in order to be rotated. However, Dority et al. teaches a head (33) receives in its semi-circular housing a fixing sheave (31) with threaded central hole and side ribs (59), positioned in the housing in order to be rotated (see Figure 3 and col. 5, line 66-col. 6, line 6 and col. 6, lines 44-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gum graft collector of Park et al. to include a head receives in its semi-circular housing a fixing sheave with threaded central hole and side ribs, positioned in the housing in order to be rotated, as disclosed in Dority et al., so as to secure the blade in place such that a surgeon may easily and dependably remove, loosen, or tighten the blade on demand (see Dority et al.: col. 6, lines 44-59).
Regarding claim 8 as best understood, it is noted Park et al. does not specifically teach the physical arrangement of the graft collector allowing the rotation of the fixing pulley in one direction to tighten and fix the blade and the rotation of the fixing pulley in the opposite direction loosen and release the blade. However, Dority et al. teaches the physical arrangement of the graft collector allowing the rotation of the fixing pulley (31) in one direction to tighten and fix the blade and the rotation of the fixing pulley in the opposite direction loosen and release the blade (see Figure 3 and col. 5, line 66-col. 6, line 6 and col. 6, lines 44-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gum graft collector of Park et al. to include the physical arrangement of the graft collector allowing the rotation of the fixing pulley in one direction to tighten and fix the blade and the rotation of the fixing pulley in the opposite direction loosen and release the blade, as disclosed in Dority et al., so as to secure the blade in place such that a surgeon may easily and dependably remove, loosen, or tighten the blade on demand (see Dority et al.: col. 6, lines 44-59).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., further in view of Dority et al. and Grollimund (US Patent No. 4,665,915).

Regarding claim 6 as best understood, it is noted Park et al. does not specifically teach a coupling terminal receiving a clamping component, formed from a straight base that extends superiorly a threaded neck, which is inserted into the central threaded hole of the fixing pulley and inferiorly extends two opposing legs and open at an angle in order to press against the walls of the terminal, the sides of the U-folded cutting blade. However, Dority et al. teaches a clamping component, formed from a straight base that extends superiorly a threaded neck (49), which is inserted into the central threaded hole (57) of the fixing pulley (31) (see Figure 3 and col. 5, line 66-col. 6, line 6 and col. 6, lines 44-59). Grollimund teaches a clamping component (22) including two opposing legs (24, 26) and open at an angle in order to press against the walls of the terminal, the sides (66, 68) of the U-folded cutting blade (20) (see Figures 4-11 and col. 4, lines 20-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gum graft collector of Park et al. to include a clamping component, formed from a straight base that extends superiorly a threaded neck, which is inserted into the central threaded hole of the fixing pulley and inferiorly extends two opposing legs and open at an angle in order to press against the walls of the terminal, the sides of the U-folded cutting blade, as disclosed in Dority et al. and Grollimund, so as to secure the blade in place such that a surgeon may easily and dependably remove, loosen, or tighten the blade on demand (see Dority et al.: col. 6, lines 44-59) and provide a cutting blade that requires relatively little skill on the part of the operator to produce a graft of uniform cross-section in any desired length, quickly and with minimum cutting and loss of blood (see Grollimund: col. 5, lines 28-31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791